 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 Ivan Dominguez,                                        Case No.: 2:12-cv-01609-APG-NJK

 4           Petitioner,                               Order Denying Proper-Person Motions

 5 v.                                                              [ECF No. 97, 101]

 6 Brian E. Williams, et al.,

 7           Respondents.

 8         Petitioner Ivan Dominguez filed a proper-person motion to substitute counsel, or in the

 9 alternative compel counsel to communicate with Dominguez. ECF No. 97. He also filed a

10 proper-person motion to appoint new counsel. ECF No. 101. At this point, the amended petition

11 (ECF No. 31) is fully briefed and awaiting decision. Appointment of new counsel would not

12 serve the interests of justice.

13         I THEREFORE ORDER that Dominguez’s proper-person motion to substitute counsel,

14 or in the alternative compel counsel to communicate with petitioner (ECF No. 97) is DENIED.

15         I FURTHER ORDER that Dominguez’s proper-person motion to appoint new counsel

16 (ECF No. 101) is DENIED.

17         DATED this 2nd day of April.

18

19                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23
